The Honorable Pat Flanagin State Representative 935 N. Washington Street Forrest City, Arkansas 72335-2856
Dear Representative Flanagin:
This is in response to your request for an opinion on a retirement issue under the "Municipal Judges and Clerks Retirement System." Specifically, you have outlined the following facts and posed the question below:
  The current chief clerk of the City of Brinkley was originally hired as chief clerk in 1985. After serving in that capacity for several years, she resigned. After a short separation from city employment, she was hired as the deputy court clerk and served in that capacity for approximately two to three years before becoming chief clerk for a second time. The issue is whether her service as deputy court clerk counts toward the number of years required before a clerk may retire.
I believe an answer to your question has been provided through the issuance of Op. Att'y Gen. 97-391, which was recently issued to you, and which addresses related questions. In my opinion the answer to your question is "no."
I assume from the outset that your question is with reference to the clerk's eligibility for retirement from the local retirement plan authorized by A.C.A. § 24-8-301 et seq. In Opinion 97-391, I stated that: "Nothing in A.C.A. § 24-8-301 et seq., which authorizes cities of the first class to create a local retirement plan for municipal court clerks, contemplates crediting service for prior time as a deputy municipal clerk. Eligibility for benefits is based upon years of service as `the' municipal court clerk." Op. Att'y Gen. 97-391 at 2, citing
A.C.A. § 24-8-311 and Op. Att'y Gen. 89-188. The opinion goes on to discuss the possibility of the participation of the individual in question in the Arkansas Public Employees' Retirement System.
In my opinion, therefore, the answer to your question is "no." See Op. Att'y Gen. 97-391.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh